Case 8:20-cv-00043-SB-ADS Document 86-1 Filed 05/08/20 Page 1 of 10 Page ID #:641




 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
12
13   Bureau of Consumer Financial Protection, )
                                              )
14                    Plaintiff,              )                   Case No.: 8-20-cv-00043-JVS-ADS
                                              )
15               vs.                          )                   MEMORANDUM IN SUPPORT OF
                                              )                   PLAINTIFF’S MOTION TO SERVE
16   Chou Team Realty, LLC et al.,            )                   DEFENDANTS ASSURE DIRECT
                                              )                   SERVICES, INC. AND FRANK
17                    Defendants.             )                   ANTHONY SEBREROS BY
                                              )                   ALTERNATIVE MEANS AND
18                                            )                   TO EXTEND TIME TO SERVE THEM
                                              )
19                                            )
20
21          Plaintiff Bureau of Consumer Financial Protection (“Bureau”) seeks
22   authorization from the Court to effectuate service of process on Defendants
23   Assure Direct Services, Inc. (“ADS, Inc.”) and Frank Anthony Sebreros
24   (“Sebreros”) using alternative means of service. As explained in this
25   memorandum, in declarations and affidavits submitted in support of the
26
27
28
       MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK
                    ANTHONY SEBREROS BY ALTERNATIVE MEANS AND TO EXTEND TIME TO SERVE THEM
                                                         1
Case 8:20-cv-00043-SB-ADS Document 86-1 Filed 05/08/20 Page 2 of 10 Page ID #:642




 1   Bureau’s previous motion for an extension of the time for service,1 and in
 2   additional declarations submitted with this motion,2 the Bureau has been
 3   unsuccessful in serving process on Sebreros and ADS, Inc. despite its
 4   reasonably diligent efforts. The Bureau respectfully asks the Court to enter an
 5   order granting it permission to serve ADS, Inc. through the California Secretary
 6   of State, and to serve Sebreros by email.
 7            Pursuant to Fed. R. Civ. P. 4(m), and based on its reasonable diligent
 8   efforts to effectuate service of process, the Bureau also respectfully moves for
 9   an extension of time to serve the summons and the Complaint on ADS, Inc. and
10   Sebreros.
11                                             BACKGROUND
12            The Bureau filed this action on January 9, 2020 against twenty-six
13   defendants and relief defendants. On January 15, 2020, the clerk issued
14   summonses for Sebreros (in his capacity as an individual defendant) and for
15   ADS, Inc. (listing Sebreros as its registered agent).3 The Bureau has served all
16   defendants except ADS, Inc. and Sebreros. On April 8, 2020, the Bureau filed a
17   motion requesting an extension of time to serve ADS, Inc. and Sebreros, which
18   the Court granted on May 4, 2020.4
19
20
     1
       In support of its Motion to Extend Time to Serve Defendants Sebreros and
21
     ADS (ECF No. 67), the Bureau filed declarations by Bureau counsel Colin
22   Reardon (ECF No. 67-2) and investigator Dani Schneider (ECF No. 67-3), as
     well as affidavits by process servers Frank Harrigan (ECF No. 67-4) and Mario
23
     Alvarado (ECF No. 67-5).
     2
24     Concurrently with this Motion, the Bureau submits additional declarations by
     Bureau counsel Colin Reardon (“Second Reardon Decl.”) investigator Dani
25
     Schneider (Second Schneider Decl.”), and Defendant and Relief Defendant
26   Thomas Chou (“Chou Decl.”).
     3
       ECF Nos. 13-1, 13-11.
27   4
       Order to Extend Time to Serve Sebreros and ADS, ECF No. 81.
28
         MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK
                      ANTHONY SEBREROS BY ALTERNATIVE MEANS AND TO EXTEND TIME TO SERVE THEM
                                                           2
Case 8:20-cv-00043-SB-ADS Document 86-1 Filed 05/08/20 Page 3 of 10 Page ID #:643




 1            A. Service Attempts and Outreach Prior to April 8 Motion
 2            As fully described in its April 8 motion to extend the time to serve
 3   Sebreros and ADS, Inc., the Bureau made numerous attempts to serve the two
 4   defendants before seeking an extension.5
 5            Sebreros is both an individual defendant in this lawsuit and the
 6   designated agent for service of process for ADS, Inc.6 ADS, Inc. ceased
 7   operations around September 2017, and is currently listed as suspended on the
 8   California Secretary of State website.7 Its service address, which has not been
 9   updated since August 2016, is a mailbox at a UPS store where Sebreros and
10   ADS, Inc. no longer receive mail.8
11            The Bureau thus focused on attempting service at various home addresses
12   recently associated with Sebreros.9 Between January and early April, process
13   servers made 16 unsuccessful attempts to serve Sebreros at three home
14   addresses associated with him—one in Irvine and two in the same apartment
15   complex in Santa Ana.10 During a service attempt at one of the Santa Ana
16   apartments, the process server spoke to an individual who identified himself as
17   Steve Ortega and claimed to have never heard of Sebreros. However, the
18   Bureau has evidence indicating that Ortega is Sebreros’ brother.11
19            Because these service attempts were unsuccessful, the Bureau directed its
20   process server to perform a skip trace to identify any new address associated
21   with Sebreros or either of his brothers, Steve Ortega and Aaron Sebreros, in the
22
     5
       See Mem. in Supp. of Pl.’s Mot. at 2-5, ECF No. 67-1 (“Mem.”); see also ECF
23
     Nos. 67-2 through 67-5 (supporting declarations).
24   6
       Mem. at 2, ECF No. 67-1.
     7
       Id.
25   8
       Id. at 2-3.
26   9
       Id. at 3.
     10
        Id. at 3-4; see also ECF Nos. 67-4, 67-5.
27   11
        Mem. at 4, ECF No. 67-1.
28
         MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK
                      ANTHONY SEBREROS BY ALTERNATIVE MEANS AND TO EXTEND TIME TO SERVE THEM
                                                           3
Case 8:20-cv-00043-SB-ADS Document 86-1 Filed 05/08/20 Page 4 of 10 Page ID #:644




 1   event that he could be reached at these alternate residences.12 But the skip trace
 2   yielded no new results, except for one home address in Long Beach, associated
 3   with Aaron Sebreros.13 A process server attempted service at the Long Beach
 4   location on March 29 and 31, 2020, but was again unable to locate Sebreros.14
 5   This last attempt brought the Bureau’s efforts to 18 attempts at five addresses.
 6             The Bureau also attempted to contact Sebreros informally to arrange
 7   service. Bureau counsel left voicemails at two phone numbers associated with
 8   Sebreros and attempted to call him at two other numbers, which had been
 9   disconnected.15 Bureau counsel also emailed a copy of the Complaint and
10   summonses to an email address associated with Sebreros.16 The Bureau did not
11   receive any response.17
12             B. Efforts to Serve Since Previous Motion
13             Since moving for an extension to serve the Defendants on April 8, 2020,
14   the Bureau authorized its process server to perform another skip trace for
15   updated contact information for Sebreros. But this skip trace did not reveal any
16   address where the Bureau had not already attempted service.18 A Bureau
17   investigator also reviewed confidential databases for new contact information
18   for Sebreros, but was similarly unsuccessful in locating him.19 Bureau counsel
19   also attempted to call Sebreros at another phone number associated with him,
20   but was unable to reach him or leave a voicemail.20
21
22   12
        Id.
     13
        Id. at 4-5.
23   14
        Id. at 5.
24   15
        Id. at 5.
     16
        Id.
25   17
        Second Reardon Decl. ¶¶ 7-8.
26   18
        Id. ¶¶ 4-5.
     19
        Second Schneider Decl. ¶ 3-4.
27   20
        Second Reardon Decl. ¶¶ 9-10.
28
          MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK
                       ANTHONY SEBREROS BY ALTERNATIVE MEANS AND TO EXTEND TIME TO SERVE THEM
                                                            4
Case 8:20-cv-00043-SB-ADS Document 86-1 Filed 05/08/20 Page 5 of 10 Page ID #:645




 1                                                 ARGUMENT
 2   I.        THE BUREAU SHOULD BE PERMITTED TO SERVE SEBREROS AND ADS,
 3             INC. BY ALTERNATIVE MEANS
 4             Rule 4 of the Federal Rules of Civil Procedure provides that both
 5   domestic corporations and individuals within a district of the United States may
 6   be served by following the state law that governs service where the district
 7   court is located or where service is made.21 Under California law, if a
 8   corporation’s designated agent of service of process cannot with reasonable
 9   diligence be found at the address designated for personally delivering the
10   process, then a court may order service of process upon the California Secretary
11   of State.22 As for individuals, if traditional methods for service fail, California
12   law allows a court to direct that summons be served in a manner reasonably
13   calculated to give actual notice to the party to be served.23
14             In light of the Bureau’s reasonably diligent but unsuccessful efforts to
15   serve Sebreros in his individual capacity and as ADS, Inc.’s designated agent,
16   as well as its efforts to serve ADS, Inc. at its designated address, the Bureau
17   requests the Court’s permission to: (1) serve ADS, Inc. via the California
18   Secretary of State, and (2) serve Sebreros via email.
19             A.       Service of ADS, Inc. Through the California Secretary of State
20                      is Appropriate
21             In this District, ordinarily, “two or three attempts at personal service at a
22   proper place should fully satisfy the requirement of reasonable diligence and
23   allow substitute service to be made.” Ghadiri v. Las Gueritas, et al., 8:18-cv-
24   01515-JVS-ADS, 2019 WL 6139923, at *3 (July 12, 2019) (Selna, J.) (citing
25
26   21
        Fed. R. Civ. P. 4(e)(1); (h)(1)(A).
27   22
        Cal. Corp. Code §§ 1702(a), 1702(d).
28
     23
        Cal. Code of Civ. P. § 413.30.
          MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK
                       ANTHONY SEBREROS BY ALTERNATIVE MEANS AND TO EXTEND TIME TO SERVE THEM
                                                            5
Case 8:20-cv-00043-SB-ADS Document 86-1 Filed 05/08/20 Page 6 of 10 Page ID #:646




 1   Bein v. Brechtel-Jochim Grp., Inc., 6 Cal. App. 4th 1387, 1391–92 (1992)
 2   (citation omitted)). In FTC v. Discountmetalbrokers, Inc., the court authorized
 3   the Federal Trade Commission (“FTC”) to accomplish service through the
 4   Secretary of State where it had attempted service six times, the defendant no
 5   longer received mail at the addresses listed in the Secretary of State records,
 6   and the FTC could not locate an alternate address or means to contact the
 7   defendant. No. 16-cv-02112-ODW, 2016 WL 3751618 (July 13, 2016).
 8             Here, the Bureau’s many attempts to serve Sebreros easily meet that
 9   standard. ADS, Inc. and its agent for service of process cannot be found at the
10   address designated for serving process. The company is no longer operating
11   and has stopped receiving mail at the mailbox listed in the California Secretary
12   of State records.24 And since January 2020, the Bureau has made 18 attempts to
13   serve Sebreros at five addresses, in addition to reaching out to Sebreros by
14   phone and email to notify him of the pending lawsuit. The Bureau has
15   expended additional resources to locate Sebreros, including by searching
16   confidential databases and performing two skip traces.25 None of these efforts
17   succeeded. Sebreros’ brother told the Bureau’s process server that he had never
18   heard of Sebreros.26 This, in addition to the numerous unanswered contact
19   attempts, suggests Sebreros may be deliberately evading service.
20             Despite its persistent efforts, the Bureau cannot with reasonable diligence
21   serve ADS, Inc. through traditional service. Accordingly, the Bureau requests
22   the Court’s permission to serve ADS, Inc. via the California Secretary of State.
23
24
25
26   24
        Mem. at 2-3, ECF No. 67-1.
27   25
        Id. at 3-5; Second Reardon Decl. ¶¶ 4-5.
28
     26
        Mem. at 4, ECF No. 67-1.
          MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK
                       ANTHONY SEBREROS BY ALTERNATIVE MEANS AND TO EXTEND TIME TO SERVE THEM
                                                            6
Case 8:20-cv-00043-SB-ADS Document 86-1 Filed 05/08/20 Page 7 of 10 Page ID #:647




 1             B.       Service of Sebreros through Email is Appropriate
 2             Several courts in this District, including this Court, have interpreted
 3   Section 413.30 of the California Code of Civil Procedure to permit service of
 4   process via email. See, e.g., FTC v. Am. Fin. Support Servs., Inc., No. 8:19-cv-
 5   02109-JVS-ADS, 2019 WL 6337435 (C.D. Cal. Jan. 22, 2020) (Selna, J.);
 6   Panini Am., Inc. v. Kollectorsvault, LLC, No. 3:19-cv-03800-LB, 2019 WL
 7   6311414, at *2 (N.D. Cal. Nov. 25, 2019); Rio Props, Inc. v. Rio Int’l Interlink,
 8   284 F.3d 1007, 1018 (9th Cir. 2002).
 9             To serve an individual through email pursuant to the above California
10   statute, courts have required the party seeking to effectuate service to show that
11   the party to be served “cannot with reasonable diligence be served in another
12   manner.” Elson, 2019 WL 4673211, at *3 (citing Kohler v. Domainjet, Inc.,
13   No. 11-cv-1767-BEN-MDD, 2012 WL 716883, at *2 (S.D. Cal. Mar. 5, 2012)
14   (citing Cal. Code of Civ. P. § 415.50(a)(1)). The reasonable diligence
15   requirement is met if “the plaintiff ‘took those steps which a reasonable person
16   who truly desired to give notice would have taken under the circumstances.’”
17   Id.
18             Here, the Bureau has sufficient information regarding Sebreros’ personal
19   email address to render service through that email address appropriate. During
20   its investigation, the Bureau obtained business records from a financial
21   institution that has held bank accounts on which Sebreros was a signatory,
22   which listed that email address as part of his contact information.27 The same
23   email address appears in an account application for Defendant Lend Tech
24   Loans, Inc. produced by Experian and in more than 25 email communications
25   obtained by the Bureau during its investigation, including in exchanges with
26
27   27
          Second Reardon Decl. ¶ 6.
28
          MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK
                       ANTHONY SEBREROS BY ALTERNATIVE MEANS AND TO EXTEND TIME TO SERVE THEM
                                                            7
Case 8:20-cv-00043-SB-ADS Document 86-1 Filed 05/08/20 Page 8 of 10 Page ID #:648




 1   other individual defendants in this lawsuit.28 Defendant and Relief Defendant
 2   Thomas Chou has also confirmed in a declaration that he was able to reach
 3   Sebreros at this email address as recently as August 2019.29 Further, when
 4   Bureau counsel emailed this address on April 3, 2020, counsel did not receive
 5   any automated report indicating an issue with the delivery of the message, as is
 6   typical when an email address is deactivated.30 The email address thus appears
 7   to be operational. Email service is thus a reasonably calculated means to give
 8   Sebreros notice.
 9             In light of the Bureau’s diligent efforts to effectuate service of process,
10   the Bureau should be permitted to serve Sebreros through email, which is
11   reasonably calculated to provide him notice of this lawsuit. If the Court grants
12   this motion, the Bureau will send the Summons and Complaint to this email
13   address along with a copy of the Court’s order.
14   II.       The Bureau’s Time to Serve Sebreros and ADS, Inc. Should be
15             Extended
16             Rule 4(m) of the Federal Rules of Civil Procedure provides that a
17   summons and complaint shall be served on a defendant within 90 days after the
18   filing of the complaint.31 If the deadline is not met, the Rule requires a court to
19   direct that service be made within an additional specified time if the plaintiff
20   shows good cause for the failure to serve. In addition, even where the plaintiff
21   has not established good cause, the court “may extend time for service upon a
22   showing of excusable neglect.”32 When Rule 4(m) was amended in 2015 to
23   shorten the service period from 120 days to 90 days, it was envisioned that
24
     28
        Id.
25   29
        Chou Decl. ¶¶ 3-5.
26   30
        Second Reardon Decl. at ¶ 7.
     31
        Fed. R. Civ. P. 4(m).
27   32
        Lemoge v. United States, 587 F.3d 1188, 1198 (9th Cir. 2009).
28
          MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK
                       ANTHONY SEBREROS BY ALTERNATIVE MEANS AND TO EXTEND TIME TO SERVE THEM
                                                            8
Case 8:20-cv-00043-SB-ADS Document 86-1 Filed 05/08/20 Page 9 of 10 Page ID #:649




 1   shortening the period for service would increase the frequency of occasions to
 2   extend time, and that additional time may be needed if “a defendant is difficult
 3   to serve.”33
 4             Good cause exists to extend the period of service.34 The Bureau has been
 5   unsuccessful in serving ADS, Inc. and Sebreros, despite having expended
 6   significant resources and diligently attempting to serve them. These extensive
 7   efforts formed the basis of the Bureau’s April 8, 2020, motion for an extension
 8   of 30 days to serve them.35 If this motion is granted, the Bureau will proceed
 9   expeditiously.
10                                               CONCLUSION
11             The Bureau respectfully moves the Court to enter an order authorizing
12   service of process on ADS, Inc. through the California Secretary of State, and
13   on Frank Anthony Sebreros by email. The Bureau also moves for an extension
14   until June 7, 2020, to serve process on ADS, Inc. and Sebreros.
15
16
17
18
19
20
21
22
     33
        See Fed. R. Civ. P. Rule 4(m) advisory committee’s note to 2015 amendment;
     see also Fodrey v. City of Rialto, No. 5:18-cv-02434-SJO-SPX, 2019 WL
23   2871158, at *2 (C.D. Cal. Apr. 23, 2019) (citing advisory committee note).
24
     34
        See Skazel v. Anderson, No. 2:18-cv-03669-PA-AGR, 2018 WL 6167915, at
     *2 (C.D. Cal. 2018) (plaintiff established good cause where defendants were
25   served a few months after the deadline for service); Fodrey, 2019 WL 2871158,
26   at *4-5 (good cause existed where plaintiff served defendants “a little over a
     month after the end of the 90 day period permitted under Rule 4(m)”).
27   35
        See Pl.’s Notice of Mot. and Mot. to Extend Time to Serve Defs. Sebreros and
28   ADS, ECF No. 67.
          MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK
                       ANTHONY SEBREROS BY ALTERNATIVE MEANS AND TO EXTEND TIME TO SERVE THEM
                                                            9
Case 8:20-cv-00043-SB-ADS Document 86-1 Filed 05/08/20 Page 10 of 10 Page ID #:650




  1   Dated: May 8, 2020                               Respectfully Submitted,
  2                                                    /s/ Colin Reardon        __
                                                       Colin Reardon (pro hac vice)
  3                                                    E. Vanessa Assae-Bille (pro hac vice)
                                                       Leanne E. Hartmann
  4
                                                       Bureau of Consumer Financial Protection
  5                                                    1700 G Street, NW
                                                       Washington, D.C. 20552
  6
                                                       Attorneys for Plaintiff Bureau of
  7                                                    Consumer Financial Protection
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION TO SERVE DEFENDANTS ASSURE DIRECT SERVICES, INC. AND FRANK
                    ANTHONY SEBREROS BY ALTERNATIVE MEANS AND TO EXTEND TIME TO SERVE THEM
                                                        10
